         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 1 of 70




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

H-E-B, LP,                                       §
                                                 §
                  Plaintiff                      §
                                                 §
v.                                               §      Case No. 6:20-cv-00081
                                                 §
WADLEY HOLDINGS, LLC; SOUTHERN                   §
SALES & MARKETING GROUP, INC.;                   §
NINGBO KUER PLASTIC TECHNOLOGY                   §
CO., LTD.; NINGBO KUER KAYAK CO.,                §
LTD.; NINGBO KUER OUTDOOR                        §
PRODUCTS CO., LTD.; and THE HOME                 §
DEPOT, INC.,

                  Defendants.


                                        COMPLAINT

       Plaintiff H-E-B, LP (“H-E-B”), by and through its undersigned attorneys, for its

complaint against Defendants Wadley Holdings, LLC, Southern Sales & Marketing Group, Inc.,

Ningbo Kuer Plastic Technology Co., Ltd.; Ningbo Kuer Kayak Co., Ltd.; Ningbo Kuer Outdoor

Products Co., Ltd.; and The Home Depot (collectively, “Defendants”) alleges as follows:




                                              -1-
           Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 2 of 70




                            BRIEF SUMMARY OF ALLEGATIONS

         For over 100 years, H-E-B has served the communities and consumers of Texas by

bringing them goods and services of the highest quality. At every turn, H-E-B has sought to

innovate and pursue the latest technologies in order to improve its product and service offerings.

This has earned H-E-B a tremendous reputation and goodwill with its customers throughout the

state.

         One of the unique products H-E-B has developed is the KODI® cooler. In addition to

incorporating the highest quality materials and superior design, H-E-B’s KODI cooler

incorporates improved valve technology that has been awarded four U.S. patents.

         The KODI coolers also bear special, unique trade dress regarding the placement, color,

and appearance of the valve that denote them as H-E-B products. This recognizable trade dress

has taken on special, secondary meaning to consumers, identifying H-E-B as the source of the

coolers and associating the coolers with H-E-B’s goodwill.

         Defendants have sought to capitalize on H-E-B’s innovation and reputation by

incorporating both the patented technology and protected trade dress into their own coolers

without permission. Defendants have imported, marketed, and sold their confusingly-similar,

infringing coolers in Texas and, in particular, in this judicial district.

         Defendants’ confusingly-similar, infringing coolers have caused H-E-B financial and

other irreparable harm. Accordingly, H-E-B is left with no choice but to seek judicial relief to

enforce its intellectual property rights.




                                                   -2-
            Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 3 of 70




                                            PARTIES

       1.       H-E-B is a Texas limited partnership with its principal place of business at 646

South Flores Street, San Antonio, Texas 78204.

       2.       On information and belief, Wadley Holdings, LLC, d.b.a., nICE Coolers (“nICE”)

is an Alabama limited liability company with its principal place of business at 134 Clay Street,

Wadley, Alabama, 36276-3022.

       3.       On information and belief, Southern Sales & Marketing Group, Inc. (“SSMG”) is

a Georgia corporation with its principal place of business at 5801 Trade Center Court, Suite A,

Villa Rica, Georgia, 30180-6710. On information and belief, nICE is a wholly-owned subsidiary

of SSMG.

       4.       On information and belief, Ningbo Kuer Plastic Technology Co., Ltd. (“Kuer

Plastic”) is a Chinese limited liability company with its principal place of business at South

Cidong Avenue, Binhai Economic Development Zone, Cixi City, Zhejiang Province, People’s

Republic of China, 315338.

       5.       On information and belief, Ningbo Kuer Kayak Co., Ltd. (“Kuer Kayak”) is a

limited liability company with its principal place of business at No. 1433, Jinhai Road, Binhai

Economic Development Zone, Cixi City, Zhejiang Province, People’s Republic of China,

315338.

       6.       On information and belief, Ningbo Kuer Outdoor Products Co., Ltd. (“Kuer

Outdoor”) is a limited liability company with its principal place of business at Room 13-1,

No. 18, Jinye Street, Luotuo Subdistrict, Zhenhai District, Ningbo City, Zhejiang Province,

People’s Republic of China, 315202.



                                                -3-
             Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 4 of 70




        7.       On information and belief, The Home Depot, Inc. (“Home Depot”), is a Delaware

corporation with its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia

30339. Home Depot maintains multiple physical stores within this judicial district, including

two within Waco itself at 1803 North I-35 Bellmead and 5605 West Waco Drive.

                                  JURISDICTION AND VENUE

        8.       H-E-B brings this action for patent infringement, trade dress infringement, unfair

competition and false designation of origin, trade dress dilution, misappropriation, and unjust

enrichment. This action arises under the Patent Act, 35 U.S.C. § 1, et seq., the Trademark Act of

1946, 15 U.S.C. § 1051, et seq. (“the Lanham Act”), federal common law, the Texas Business &

Commerce Code, and state common law, including the law of Texas.

        9.       This Court has subject matter jurisdiction over this action pursuant to at least

15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338, and 1367(a).

        10.      Venue is proper in this District pursuant to at least 28 U.S.C. §§ 1391(b) and (c)

and § 1400(b).

        11.      This Court has personal jurisdiction over nICE and SSMG because, inter alia,

nICE and SSMG are doing business in the State of Texas. On information and belief, nICE and

SSMG have advertised, promoted, offered for sale, sold, and/or distributed, and continues to

advertise, promote, offer for sale, sell, and/or distribute infringing products to customers and

potential customers in this judicial district. H-E-B, its customers, and its potential customers

reside in the State of Texas, including in this judicial district and therefore nICE’s and SSMG’s

acts giving rise to this lawsuit and the harm H-E-B has suffered have both occurred in this

judicial district.



                                                  -4-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 5 of 70




        12.     This Court has personal jurisdiction over Kuer Plastic, Kuer Kayak, and Kuer

Outdoor because, inter alia, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are doing business in

the State of Texas. On information and belief, Kuer Plastic, Kuer Kayak, and Kuer Outdoor

have advertised, promoted, offered for sale, sold, and/or distributed, and continue to advertise,

promote, offer for sale, sell, and/or distribute infringing products to customers and potential

customers in this judicial district. H-E-B, its customers, and its potential customers reside in the

State of Texas, including in this judicial district and therefore Kuer Plastic’s, Kuer Kayak’s, and

Kuer Outdoor’s acts giving rise to this lawsuit and the harm H-E-B has suffered have both

occurred in this judicial district.

        13.     This Court has personal jurisdiction over Home Depot because, inter alia, Home

Depot is doing business in the State of Texas including maintaining regular and established

places of business within this judicial district. On information and belief, Home Depot has

advertised, promoted, offered for sale, sold, and/or distributed, and continues to advertise,

promote, offer for sale, sell, and/or distribute infringing products to customers and potential

customers in this judicial district. H-E-B, its customers, and its potential customers reside in the

State of Texas, including in this judicial district and therefore Home Depot’s acts giving rise to

this lawsuit and the harm H-E-B has suffered have both occurred in this judicial district.

                 FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS

        H-E-B’s Innovation, Quality, and Generosity Have Earned It a Special Reputation

in the State of Texas.

        14.     H-E-B dates back to November 26, 1905, when Florence Butt opened the C.C.

Butts Grocery store in Kerrville, Texas to support her ailing husband and three small children.



                                                 -5-
            Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 6 of 70




        15.     Today, H-E-B has grown to over 400 stores in Texas and Mexico, employing over

116,000 partners. H-E-B is the largest privately-held employer in the state of Texas and one of

the largest privately-held retailers in the nation.

        16.     Innovation has always been one of H-E-B’s core values. In 1916, that took the

form of adding a Model T Ford to make deliveries faster and more efficient. Today, H-E-B has

established an 81,000-square foot innovation laboratory in East Austin, Texas, to continue

developing the next generation of grocery technology.

        17.     Another core value at H-E-B is quality. From the time H-E-B began offering its

own branded products in the early 1990s, it has promised the quality of its H-E-B-branded goods

will always be equal to or exceed those of other brands.

        18.     These investments and efforts have earned H-E-B a sterling reputation in the State

of Texas.

        19.     For example, H-E-B ranked in the top 5 in composite customer loyalty in a 2018

MarketForce study of Favorite Grocery Chains. https://www.marketforce.com/2018-americas-

favorite-grocery-stores.

        20.     Similarly, in The Harris Poll’s 2018 annual assessment of “Reputational Quality,”

H-E-B entered at #6, ahead of household names like UPS, Microsoft, and Nike.

https://theharrispoll.com/wp-content/uploads/2018/12/2018-HARRIS-POLL-RQ_2-Summary-

Report_FNL.pdf.

        21.     Most recently, on January 8, 2020, H-E-B was named the top U.S. grocery retailer

in the third annual dunnhumby Retailer Preference Index study. dunnhumby attributed H-E-B’s

success in part to H-E-B’s “sustained focus and excellence on…private brand” products like the

KODI coolers at issue.

                                                  -6-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 7 of 70




       22.     H-E-B’s reputation has been burnished further by its good acts within the

community.

       23.     Hunger relief has been a key focus for H-E-B since its founding. In 2018 alone,

H-E-B donated more than 32 million pounds of food to Texas and Mexico food banks, equal to

over 25 million meals.

       24.     Every year, H-E-B gives away $700,000 in cash prices to teachers, principals, and

school districts to reward excellence in education.

       25.     H-E-B is a community partner when disaster strikes, routinely donating financial

support, emergency supplies, drinking water and food, as well as coordinating assistance efforts

to assist those affected by hurricanes and the like.

       H-E-B Identifies the Need for a Better Cooler and Acquires the ’543 Patent Family

       26.     H-E-B’s Senior Buyer for Grills and Coolers is Brett Ramsey. Mr. Ramsey

joined H-E-B in 1977 and has worked there continuously for forty-two years.

       27.     An avid hunter and fisherman, Mr. Ramsey personally spends a great deal of time

in the outdoors using cooler products.

       28.     While attempting to operate a heavy-duty cooler aboard his brother-in-law’s boat,

Mr. Ramsey found the cooler frustrating and went looking for better technology.

       29.     As it turned out, two inventors—Eric Wooldridge and Daniel Bailey of Stanford,

Kentucky—had created improved cooler technology.

       30.     On July 31, 2012, Messrs. Wooldridge and Bailey filed U.S. Patent Application

No. 13/562,828, entitled “Vacuum Cooler.”

       31.     U.S. Patent Application No. 13/562,828 eventually issued as U.S. Patent

No. 9,296,543 on March 29, 2016 (“the ’543 patent”).

                                                 -7-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 8 of 70




       32.     On October 8, 2015—after U.S. Patent Application No. 13/562,828 was filed but

before it issued as the ’543 patent—H-E-B acquired all right, title, and interest in that application

from Messrs. Wooldridge and Bailey for valid consideration.

       33.     As a result of the acquisition, U.S. Patent Application No. 13/562,828 was

assigned to H-E-B. That assignment was duly recorded at the United States Patent & Trademark

Office on October 21, 2015.

       34.     On February 18, 2016, U.S. Patent Application No. 15/046,919 was filed with the

United States Patent & Trademark Office. This application was a continuation of U.S. Patent

Application No. 13/562,828 and claims priority thereto.

       35.     On April 3, 2018, U.S. Patent Application No. 15/046,919 issued as U.S. Patent

No. 9,932,165 (“the ’165 patent”).

       36.     On February 15, 2018, U.S. Patent Application No. 15/897,348 was filed with the

United States Patent & Trademark Office.

       37.     This application was a continuation of U.S. Patent Application No. 15/046,919

and claims priority through that application back to the July 31, 2012 filing date for U.S. Patent

Application No. 13/562,828.

       38.     On November 5, 2019, U.S. Patent Application No. 15/897,348 issued as

U.S. Patent No. 10,464,734 (“the ’734 patent”).

       39.     On April 23, 2019, U.S. Patent Application No. 16/392,438 was filed with the

United States Patent & Trademark Office.

       40.     This application was a continuation of U.S. Patent Application No. 15/897,348

and claims priority through that application back to the July 31, 2012 filing date for U.S. Patent

Application No. 13/562,828.

                                                 -8-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 9 of 70




       41.     On November 26, 2019, U.S. Patent Application No. 16/392,438 issued as

U.S. Patent No. 10,486,887 (“the ’887 patent”).

       42.     On April 24, 2019, U.S. Patent Application No. 16/393,844 was filed with the

United States Patent & Trademark Office.

       43.     This application was a continuation of U.S. Patent Application No. 15/897,348

and claims priority through that application back to the July 31, 2012 filing date for U.S. Patent

Application No. 13/562,828.

       44.     On November 26, 2019, U.S. Patent Application No. 16/393,844 issued as

U.S. Patent No. 10,486,888 (“the ’888 patent”).

       45.     Collectively, these patents claim various embodiments of a pressure release

system for a vacuum cooler and improve the usability of the cooler.

       46.     H-E-B sells 20-quart, 38-quart, 75-quart, and 125-quart models of KODI coolers

in various colors, all using the inventions embodied in the patents described herein (“the KODI

coolers”).




                                                -9-
Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 10 of 70




            KODI, 20-quart cooler.




            KODI, 38-quart cooler.




                                -10-
Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 11 of 70




           KODI, 75-quart cooler.




           KODI, 125-quart cooler.




                                -11-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 12 of 70




                      KODI Coolers Also Feature Unique, Protected Trade Dress

        47.     In addition to the functional elements related to the asserted patents, H-E-B has

also established a distinctive trade dress for the KODI coolers.

        48.     The following is a photograph of the front view of a KODI cooler:




        49.     All the KODI coolers feature a round pressure release button in the same location,

i.e., inside a circular indentation, just below the lid and offset to the left.

        50.     The location and shape of the button, the shape of the indentation, and their

consistency are all identifying aesthetic choices that are part of the KODI cooler trade dress.



                                                   -12-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 13 of 70




       51.     While the KODI coolers come in a number of body colors, the button is

consistently presented in H-E-B red to reference the trademarked H-E-B logo.

       52.     H-E-B’s logo—including its red and white colors—is the subject of Registered

Trademark No. 5,506,755.

       53.     The color of the button is an identifying aesthetic choice that is part of the KODI

cooler trade dress.

       54.     The H-E-B red pressure release button on the KODI coolers is always surrounded

by a black rosette.

       55.     While the rosette is actually the top of a hexagonal nut that allows easy

replacement of the button and/or valve assembly if necessary, the shape and color of the rosette

are intended to match the other accessories on the cooler while providing a direct contrast for the

H-E-B red color of the button.

       56.     The shape and color of the rosette are identifying aesthetic choices that are part of

the KODI cooler trade dress.

       57.     The distinctive H-E-B red button surrounded by the black rosette is particularly

important for identifying KODI and H-E-B as their source because the exterior of KODI coolers

serves as the product’s packaging. The KODI cooler trade dress is on full display to consumers

in-store and during the shopping experience to identify that the coolers are made and sold with

the high quality, standards, and reputation attributable to KODI and H-E-B.

       H-E-B Has Spent Considerable Resources to Promote KODI Coolers, Which

Provide Synergistic Benefits to H-E-B Beyond Mere Sales

       58.     H-E-B has gone to great lengths and expended significant time and resources to

promote the KODI brand generally and KODI coolers specifically.

                                               -13-
           Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 14 of 70




          59.   While no one person at H-E-B works on KODI coolers exclusively, as many as

thirty to forty people have worked on issues related to the coolers over the years.

          60.   H-E-B spends approximately $300,000 per year to perform exclusive marketing

of the KODI brand through both traditional media—e.g., video, TV, print, and radio—and social

media.

          61.   KODI-branded items are also the subject of additional marketing spend when they

are combined with other products for TV spots and other special events.

          62.   As one example, commercial airtime during the National Football League’s

annual Super Bowl is considered among the most precious advertising space there is. H-E-B

bought and aired a 60-second commercial during the 2019 Super Bowl that featured the KODI

cooler.

          63.   The Super Bowl ad for KODI coolers continued to air in Texas markets

throughout February of 2019.

          64.   The Super Bowl ad for KODI coolers is memorialized at H-E-B’s Facebook page

at: https://www.facebook.com/HEB/videos/2474762916084547/.

          65.   The Super Bowl ad for KODI coolers features H-E-B’s protected intellectual

property and the value it provides to the KODI coolers.

          66.   The KODI cooler in the ad is first shown floating on the surf, which can only

happen because of the vacuum seal when the cooler is closed. This is reinforced when a

castaway opens the cooler to find all the food inside—including refrigerated items like

tomahawk steaks—still cold and consumable.




                                               -14-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 15 of 70




         67.   Multiple shots of the KODI cooler in the Super Bowl ad depict the circular H-E-B

red pressure release button surrounded by the black rosette in its consistent position, i.e., offset

from center inside a circular indentation in the front side of the cooler.

         68.   Another example of H-E-B’s investment in advertising for the KODI brand is a

television commercial entitled “Tough as Texas” that features Mr. Ramsey explaining how

KODI coolers are high performing coolers made with the highest quality and developed by

H-E-B.

         69.   The “Tough as Texas” ad for KODI coolers is memorialized at:

http://www.heb.com/static-page/kodi.

         70.   The “Tough as Texas” commercial features H-E-B’s protected intellectual

property and the value it provides to the KODI coolers.

         71.   For example, the “Tough as Texas” commercial shows the patented vacuum

release button being pressed to release pressure inside the KODI cooler and make it easier to

open.

         72.   Similarly, the “Tough as Texas” commercial shows multiple shots of the

distinguishing trade dress for the KODI coolers. There are multiple shots of the H-E-B red

button surrounded by the black rosette offset from center on the front face of the cooler.

         73.   Through H-E-B’s extensive and continuous use and promotion, the H-E-B red

button surrounded by the black rosette on the KODI cooler has become a well-known indicator

of the origin and quality of H-E-B’s KODI cooler products.

         74.   On information and belief, the H-E-B red button surrounded by the black rosette

has acquired substantial secondary meaning in the marketplace and become famous.



                                                 -15-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 16 of 70




       75.     As a result of H-E-B’s efforts and the highly valuable goodwill and secondary

meaning the cooler’s H-E-B red button surrounded by the black rosette has acquired, H-E-B

owns trade dress rights in the appearances and image of the KODI coolers which customers have

come to uniquely associate with H-E-B.

       76.     H-E-B has enjoyed significant sales of the KODI coolers to its customers

throughout the State of Texas and within this judicial district.

       77.     At several H-E-B locations, including some within this judicial district, H-E-B

has established a “store within a store” concept for the KODI brand. This section of the store is

devoted entirely to coolers and other merchandise related to using the coolers.

       78.     Through the functional relationship between this merchandise and the KODI

coolers, sales of the coolers themselves lead to convoyed sales that result in additional revenue.

When potential KODI customers are directed elsewhere, H-E-B loses not only the cooler sales

themselves, but this additional, convoyed sales revenue.

       79.     When customers visit an H-E-B store due to the presence of KODI coolers, those

customers may also purchase additional items that are wholly unrelated to the coolers. Again, if

those customers are directed elsewhere for non-KODI coolers, H-E-B loses such additional

revenue and Defendants receive such revenue unjustly.

       80.     By infringing H-E-B’s intellectual property rights in the KODI coolers,

Defendants have reduced H-E-B’s sales of the KODI coolers, diminished H-E-B’s convoyed

sales of other products associated with the KODI coolers, and inflicted upon H-E-B reputational

harm and other injuries that cannot be compensated solely with money damages.




                                                -16-
            Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 17 of 70




        Infringement of H-E-B’s KODI Cooler Intellectual Property by “nICE Coolers”

        81.     Defendants have purposefully advertised, promoted, offered for sale, sold, and

distributed, and continues to advertise, promote, offer for sale, sell, and distribute coolers that

violate H-E-B’s intellectual property rights.

        82.     Defendants have conducted such activities without a license or any other

authorization from H-E-B.

        83.     nICE and SSMG advertise at least two sets of hard-sided coolers—the “G2”

group and the “G3” group—on its website: http://www.nicetumblers.com/coolers/.

        84.     The website http://www.nicetumblers.com/coolers/ is viewable within this

judicial district and, on information and belief, has been viewed by people within this judicial

district.

        85.     The nICE G2 coolers come in three sizes that generally track the sizes of KODI

coolers offered by H-E-B: 20-quart, 45-quart, and 75-quart.

        86.     The nICE G3 coolers come in four sizes: 20-quart, 50-quart, and 75-quart, and

110-quart.

        87.     As discussed in more detail below, the nICE G2 and G3 coolers all include a

pressure release button that eases the pressure inside the cooler to allow for easier opening.

        88.     As discussed in more detail below, the nICE G2 and G3 coolers all utilize the

inventions of the patents-in-suit held by H-E-B.

        89.     In addition, the nICE G2 and G3 coolers have copied and/or mimic the trade dress

of the H-E-B KODI coolers.

        90.     The photographs below juxtapose comparable views of a KODI 20-quart cooler

and a nICE G2 20-quart cooler.

                                                 -17-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 18 of 70




        91.     The nICE cooler is virtually indistinguishable from the H-E-B KODI cooler

because of its direct and deliberate copying of H-E-B’s trade dress.

        92.     Both coolers have a circular indentation on the front face, offset to the left from

center, just below the lid.

        93.     In those indentations, both coolers have a circular red button.

        94.     On both coolers, the circular red button is surrounded by a black rosette.

        95.     Individually and collectively, these similarities render the nICE G2 and G3

coolers confusingly similar to H-E-B’s KODI coolers.

        96.     Consequently, there is a strong likelihood of confusion between the nICE G2 and

G3 coolers on the one hand and H-E-B’s KODI coolers on the other.

        97.     Such confusion threatens to create the false and misleading impression that the

infringing coolers are manufactured by, authorized by, or otherwise associated with H-E-B.

Such confusion also threatens to erode the public’s exclusive identification of the KODI cooler

design elements with H-E-B, to lessen the ability of the trade dress to identify and distinguish
                                                 -18-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 19 of 70




H-E-B’s KODI coolers, and to associate H-E-B’s distinctive KODI cooler trade dress with

products of inferior quality.

         98.    On information and belief, the nICE G2 and G3 coolers are manufactured by one

or more of Kuer Plastic, Kuer Kayak, and/or Kuer Outdoor at various factories in China.

         99.    On information and belief, the nICE G2 and G3 coolers are imported into the

United States by some combination of nICE, SSMG, Kuer Plastic, Kuer Kayak, Kuer Outdoor,

and/or Home Depot.

         100.   On information and belief, after importation, the nICE G2 and G3 coolers are

shipped to various locations around the United States including inter alia into this judicial

district by some combination of nICE, SSMG, Kuer Plastic, Kuer Kayak, Kuer Outdoor, and/or

Home Depot.

         101.   nICE and SSMG maintain a sales website that reaches into this judicial district for

the purposes of marketing and advertising its G2 and G3 cooler products.

         102.   nICE and SSMG sell the G2 and G3 coolers through retailers including Home

Depot.

         103.   Home Depot offers for sale and sells the nICE G2 and G3 coolers, including at its

physical locations in this judicial district.

         104.   H-E-B used its KODI cooler trade dress extensively and continuously before

Defendants began advertising, importing, offering to sell, selling, or distributing the infringing

G2 and G3 cooler products.

         105.   Moreover, H-E-B’s KODI cooler trade dress has become famous and acquired

secondary meaning in the State of Texas generally and in this judicial district in particular before

Defendants began their unauthorized use of the trade dress.

                                                -19-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 20 of 70




       106.    As such, Defendants actions are unfair and unlawful. Defendants have received

tangible and intangible benefit from falsely associating their infringing products with H-E-B’s

KODI brand coolers. Defendants actions also threaten to give them a special advantage in

competition with H-E-B as Defendants were not burdened by the expenses of time, money, and

effort that H-E-B was forced to undertake to develop the KODI brand and trade dress.

       107.    Defendants’ actions also threaten to injure H-E-B’s reputation in the State of

Texas and within this judicial district.

       108.    On May 3, 2018, H-E-B’s counsel wrote to nICE and SSMG.

       109.    H-E-B’s May 3, 2018 letter notified nICE and SSMG of the ’165 patent and

identified how the nICE coolers appeared to infringe.

       110.    H-E-B’s May 3, 2018 letter asked that nICE and SSMG immediately cease and

desist from making, using, selling, or offering to sell the infringing nICE coolers.

       111.    Despite the notice conveyed by H-E-B’s May 3, 2018 letter, nICE and SSMG

have continued their infringing activities.

       112.    On information and belief, nICE and SSMG have informed their manufacturers,

including Ningbo Kuer Plastic Technology Co., Ltd.; Ningbo Kuer Kayak Co., Ltd.; Ningbo

Kuer Outdoor Products Co., Ltd., about H-E-B’s ’165 patent.

       113.    On information and belief, once aware of the ’165 patent, nICE, SSMG, and their

manufacturers could have, should have, and likely did monitor public records for additional

patents that could issue from that same family.

       114.    On information and belief, nICE, SSMG, and their manufacturers are aware of the

patents that have now issued as continuation of the ’165 patent, including the ’734 patent, the

’887 patent, and the ’888 patent.

                                                  -20-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 21 of 70




       Infringement of H-E-B’s KODI Cooler Intellectual Property by Kuer Coolers

       115.    In addition to making, importing, and selling nICE coolers, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor sell their own brand of coolers to consumers as well as unbranded

coolers to other cooler brands/resellers.

       116.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have purposefully advertised,

promoted, offered for sale, sold, and distributed, and continue to advertise, promote, offer for

sale, sell, and distribute Kuer coolers even though such coolers also violate H-E-B’s intellectual

property rights.

       117.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have conducted such activities

without a license or any other authorization from H-E-B.

       118.    The Kuer coolers also come in various sizes, including 20-quart, 35-quart,

45-quart, 60-quart, 70-quart, 75-quart, and 110-quart.

       119.    As discussed in more detail below, the Kuer coolers all include a pressure release

button that eases the pressure inside the cooler to allow for easier opening.

       120.    As discussed in more detail below, the Kuer coolers all utilize the inventions of

the patents-in-suit held by H-E-B.

       121.    In addition, the Kuer coolers have copied and/or mimic the trade dress of the

H-E-B KODI coolers.

       122.    The photographs below juxtapose comparable views of a KODI 20-quart cooler

and a Kuer 20-quart cooler.




                                                -21-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 22 of 70




       123.    Both coolers have a circular indentation on the front face, just below the lid.

       124.    In those indentations, both coolers have a circular red button.

       125.    On both coolers, the circular red button is surrounded by a black rosette.

       126.    Individually and collectively, these similarities render the Kuer coolers

confusingly similar to H-E-B’s KODI coolers.

       127.    Consequently, there is a strong likelihood of confusion between the Kuer coolers

on the one hand and H-E-B’s KODI coolers on the other.

       128.    Such confusion threatens to create the false and misleading impression that the

infringing coolers are manufactured by, authorized by, or otherwise associated with H-E-B.

Such confusion also threatens to erode the public’s exclusive identification of the KODI cooler

design elements with H-E-B, to lessen the ability of the trade dress to identify and distinguish

H-E-B’s KODI coolers, and to associate H-E-B’s distinctive KODI cooler trade dress with

products of inferior quality.


                                               -22-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 23 of 70




        129.    On information and belief, the Kuer coolers are manufactured by one or more of

Kuer Plastic, Kuer Kayak, and/or Kuer Outdoor at various factories in China.

        130.    On information and belief, the Kuer coolers are imported into the United States by

some combination of Kuer Plastic, Kuer Kayak, Kuer Outdoor, and/or third-party importers

contracted by Kuer Plastic, Kuer Kayak, and/or Kuer Outdoor.

        131.    On information and belief, after importation, the Kuer coolers are shipped to

various locations around the United States including inter alia into this judicial district by some

combination of Kuer Plastic, Kuer Kayak, Kuer Outdoor, and/or third-party shippers contracted

by Kuer Plastic, Kuer Kayak, and/or Kuer Outdoor.

        132.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor maintain sales websites that reach

into this judicial district for the purposes of marketing and advertising its cooler products.

        133.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor offer for sale and sell the Kuer

coolers in this judicial district.

        134.    H-E-B used its KODI cooler trade dress extensively and continuously before

Defendants began advertising, importing, offering to sell, selling, or distributing the infringing

Kuer cooler products.

        135.    Moreover, H-E-B’s KODI cooler trade dress has become famous and acquired

secondary meaning in the State of Texas generally and in this judicial district in particular before

Defendants began their unauthorized use of the trade dress.

        136.    On March 8, 2016, H-E-B’s counsel wrote to Kuer Outdoors LLC which, on

information and belief, is a predecessor-in-interest and/or related to one or more of Kuer Plastic,

Kuer Kayak, and Kuer Outdoor.



                                                -23-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 24 of 70




         137.   H-E-B’s March 8, 2016 letter notified Kuer Outdoors LLC of H-E-B’s protected

valve technology and trade dress and identified how coolers on Kuer Outdoors LLC’s website

appeared to infringe.

         138.   H-E-B’s March 8, 2016 letter asked that Kuer Outdoors LLC immediately cease

and desist from any infringing activity.

         139.   While Kuer Outdoors LLC did not respond in writing to H-E-B’s March 8, 2016

letter, Kuer Outdoors LLC did modify and then take down its website.

         140.   Accordingly, on information and belief, the infringement by Kuer Plastic, Kuer

Kayak, and Kuer Outdoor has been knowing, willful, and deliberate.

         141.   Defendants actions are unfair and unlawful. Defendants have received tangible

and intangible benefit from falsely associating their infringing products with H-E-B’s KODI

brand coolers. Defendants actions also threaten to give them a special advantage in competition

with H-E-B as Defendants were not burdened by the expenses of time, money, and effort that

H-E-B was forced to undertake to develop the KODI brand, innovative technology, and trade

dress.

         142.   Defendants’ actions also threaten to injure H-E-B’s reputation in the State of

Texas and within this judicial district.

         Infringement of H-E-B’s KODI Cooler Intellectual Property by “Everbilt Coolers”

         143.   In addition to selling nICE coolers in its stores, Home Depot has created its own

brand of coolers called “Everbilt.”

         144.   Home Depot has purposefully advertised, promoted, offered for sale, sold, and

distributed, and continues to advertise, promote, offer for sale, sell, and distribute Everbilt

coolers even though such coolers also violate H-E-B’s intellectual property rights.

                                                 -24-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 25 of 70




       145.    Home Depot has conducted such activities without a license or any other

authorization from H-E-B.

       146.    The Home Depot Everbilt coolers come in four sizes that generally track those

offered by H-E-B: 26-quart, 36-quart, 52-quart, and 73-quart.

       147.    As discussed in more detail below, the Home Depot Everbilt coolers all include a

pressure release button that eases the pressure inside the cooler to allow for easier opening.

       148.    As discussed in more detail below, the Home Depot Everbilt coolers all utilize the

inventions of the patents-in-suit held by H-E-B.

       149.    In addition, the Home Depot Everbilt coolers have copied and/or mimic the trade

dress of the H-E-B KODI coolers.

       150.    The photographs below juxtapose comparable views of a KODI 20-quart cooler

and a Home Depot Everbilt 26-quart cooler.




                                                -25-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 26 of 70




         151.   Both coolers have a circular indentation on the front face, just below the lid.

         152.   In those indentations, both coolers have a circular red button.

         153.   On both coolers, the circular red button is surrounded by a black rosette.

         154.   Individually and collectively, these similarities render the Home Depot Everbilt

coolers confusingly similar to H-E-B’s KODI coolers.

         155.   Consequently, there is a strong likelihood of confusion between the Home Depot

Everbilt coolers on the one hand and H-E-B’s KODI coolers on the other.

         156.   Such confusion threatens to create the false and misleading impression that the

infringing coolers are manufactured by, authorized by, or otherwise associated with H-E-B.

Such confusion also threatens to erode the public’s exclusive identification of the KODI cooler

design elements with H-E-B, to lessen the ability of the trade dress to identify and distinguish

H-E-B’s KODI coolers, and to associate H-E-B’s distinctive KODI cooler trade dress with

products of inferior quality.

         157.   On information and belief, the Home Depot Everbilt coolers are manufactured by

one or more of Kuer Plastic, Kuer Kayak, and/or Kuer Outdoor at various factories in China.

         158.   On information and belief, the Home Depot Everbilt coolers are imported into the

United States by some combination of Kuer Plastic, Kuer Kayak, Kuer Outdoor, and/or Home

Depot.

         159.   On information and belief, after importation, the Home Depot Everbilt coolers are

shipped to various locations around the United States including inter alia into this judicial

district by some combination of Kuer Plastic, Kuer Kayak, Kuer Outdoor, and/or Home Depot.

         160.   Home Depot maintains a sales website that reaches into this judicial district for

the purposes of marketing and advertising its Everbilt cooler products.

                                                -26-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 27 of 70




        161.    Home Depot offers for sale and sells the Everbilt coolers, including at its physical

locations in this judicial district.

        162.    H-E-B used its KODI cooler trade dress extensively and continuously before

Defendants began advertising, importing, offering to sell, selling, or distributing the infringing

Everbilt cooler products.

        163.    Moreover, H-E-B’s KODI cooler trade dress has become famous and acquired

secondary meaning in the State of Texas generally and in this judicial district in particular before

Defendants began their unauthorized use of the trade dress.

        164.    As such, Defendants actions are unfair and unlawful. Defendants have received

tangible and intangible benefit from falsely associating their infringing products with H-E-B’s

KODI brand coolers. Defendants actions also threaten to give them a special advantage in

competition with H-E-B as Defendants were not burdened by the expenses of time, money, and

effort that H-E-B was forced to undertake to develop the KODI brand and trade dress.

        165.    Defendants’ actions also threaten to injure H-E-B’s reputation in the State of

Texas and within this judicial district.

                          Count 1: Infringement of U.S. Patent No. 9,932,165

        166.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        167.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import in/into the United States various cooler products.

        168.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import cooler products including but not limited to the following

exemplary models: nICE20, G2 series; nICE45, G2 series; nICE75, G2 series; nICE20, G3

                                                 -27-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 28 of 70




series; nICE50, G3 series; nICE75, G3 series; and nICE110, G3 series (collectively, the “nICE

Product(s)”). For example, on information and belief: Kuer Plastic, Kuer Kayak, and Kuer

Outdoor make, use, sell, offer for sale, and import the nICE Products; nICE and SSMG use, sell,

offer for sale, and import the nICE Products; and Home Depot sells, offers for sale, and imports

the nICE Products.

       169.     Home Depot makes, uses, sells, offers for sale, and/or imports cooler products

including but not limited to the following exemplary models: Everbilt 26-quart high-

performance cooler with lockable lid; Everbilt 36-quart high-performance cooler with lockable

lid; Everbilt 52-quart high-performance cooler with lockable lid; and Everbilt 73 quart high-

performance cooler with lockable lid (collectively, the “Home Depot Product(s)”).

       170.     Kuer Plastic, Kuer Kayak, and Kuer Outdoor make, use, sell, offer for sale, and/or

import cooler products including but not limited to the following exemplary models: Kuer-A

cooler 20QT; Kuer-A cooler 45QT; Kuer-A cooler 75QT; Kuer-B cooler 10QT; Kuer-B cooler

20QT; Kuer-B cooler 45QT; Kuer-B cooler 70QT; Kuer-B cooler 75QT; Kuer-B cooler 110QT

with wheels; Kuer-B cooler 110QT; Kuer-C cooler 20QT; Kuer-C cooler 35QT; Kuer-C cooler

45QT; Kuer-C cooler 60QT; Kuer-C cooler 70QT with wheels; Kuer-C cooler 75QT; Kuer-D

cooler 20QT; Kuer-D cooler 45QT; and Kuer-D cooler 75QT (collectively, the “Kuer

Product(s)”).

       171.     On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor have directly infringed and continue to directly infringe the ’165 patent by,

among other things, making, using, selling, offering for sale, and/or importing cooler products

in/into the United States, including but not limited to the nICE Products, the Home Depot

Products, and/or the Kuer Products.

                                               -28-
            Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 29 of 70




       172.     On information and belief, one or more nICE Products include an enclosure

defined by at least one wall and a lid, wherein the lid forms a relatively airtight seal with a wall

of the nICE Product when in a closed position, wherein the lid and each wall that define the

enclosure are insulated, and wherein the enclosure is capable of maintaining a sufficient

temperature gradient between an inside of the enclosure and an outside of the enclosure such that

at least a partial vacuum forms within the enclosure due to the temperature gradient.

       173.     On information and belief, one or more nICE Products include a vacuum release

assembly disposed in one of the walls of the nICE Product, wherein the vacuum release assembly

is capable of reducing a pressure differential between the enclosure and the outside of the nICE

Product.

       174.     On information and belief, one or more Home Depot Products include an

enclosure defined by at least one wall and a lid, wherein the lid forms a relatively airtight seal

with a wall of the Home Depot Product when in a closed position, wherein the lid and each wall

that defines the enclosure are insulated, and wherein the enclosure is capable of maintaining a

sufficient temperature gradient between an inside of the enclosure and an outside of the

enclosure such that at least a partial vacuum forms within the enclosure due to the temperature

gradient.

       175.     On information and belief, one or more Home Depot Products include a vacuum

release assembly disposed in one of the walls of the Home Depot Product, wherein the vacuum

release assembly is capable of reducing a pressure differential between the enclosure and the

outside of the Home Depot Product.

       176.     On information and belief, one or more Kuer Products include an enclosure

defined by at least one wall and a lid, wherein the lid forms a relatively airtight seal with a wall

                                                -29-
           Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 30 of 70




of the Kuer Product when in a closed position, wherein the lid and each wall that defines the

enclosure are insulated, and wherein the enclosure is capable of maintaining a sufficient

temperature gradient between an inside of the enclosure and an outside of the enclosure such that

at least a partial vacuum forms within the enclosure due to the temperature gradient.

       177.    On information and belief, one or more Kuer Products include a vacuum release

assembly disposed in one of the walls of the Kuer Product, wherein the vacuum release assembly

is capable of reducing a pressure differential between the enclosure and the outside of the Kuer

Product.

       178.    By making, using, testing, offering for sale, selling, and/or importing infringing

cooler products, including but not limited to the nICE Products, the Home Depot Products,

and/or the Kuer Products, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor have injured H-E-B and are liable to H-E-B for directly infringing one or more claims

of the ’165 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       179.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor also indirectly infringe the ’165 patent by actively inducing infringement

under 35 U.S.C. § 271(b).

       180.    nICE and SSMG have had knowledge of the ’165 patent since at least May 3,

2018. Further, nICE and SSMG have had knowledge of the ’165 patent since at least service of

this Complaint. On information and belief, nICE and SSMG knew of the ’165 patent and knew

of their infringement, including by way of this lawsuit.

       181.    On information and belief, nICE and SSMG intended to induce patent

infringement by importers, third-party retailers, and users of the nICE Products and had

knowledge that the inducing acts would cause infringement or was willfully blind to the

                                                -30-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 31 of 70




possibility that its inducing acts would cause infringement. nICE and SSMG specifically

intended and were aware that making, use, sale, offer for sale, and/or import of the nICE

Products would infringe the ’165 patent. nICE and SSMG performed the acts that constitute

induced infringement with knowledge of the ’165 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, nICE and SSMG

contract with third-party importers for import of the nICE Products into the United States. By

contracting in a manner that would cause third-party importers to directly infringe one or more

claims of the ’165 patent, including at least claim 1, nICE and SSMG specifically intended to

induce infringement of the ’165 patent. As a further example, on information and belief, nICE

and SSMG contract with third-party retailers for sale and for offer for sale of the nICE Products

by the third-party retailers. By contracting in a manner that would cause third-party retailers to

directly infringe one or more claims of the ’165 patent, including at least claim 1, nICE and

SSMG specifically intended to induce infringement of the ’165 patent. As a further example,

nICE and SSMG sell and offer for sale the nICE Products to users, including with product

manuals that provide instructions on use of the nICE Products. By selling, offering for sale,

and/or providing product documentation for the nICE Products in a manner that would cause

users to directly infringe one or more claims of the ’165 patent, including at least claim 1, nICE

and SSMG specifically intended to induce infringement of the ’165 patent. Accordingly, nICE

and SSMG have induced and continues to induce third-party importers, retailers, and users to

import, sell, offer for sale, and use the nICE Products in a manner that directly infringes the

’165 patent, knowing that such import, sale, offer for sale, and use constitute direct infringement

of the ’165 patent.



                                                -31-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 32 of 70




       182.    Home Depot has had knowledge of the ’165 patent since at least service of this

Complaint. On information and belief, Home Depot knew of the ’165 patent and knew of its

infringement, including by way of this lawsuit.

       183.    On information and belief, Home Depot intended to induce patent infringement

by importers, third-party retailers, and users of the nICE Products and Home Depot Products and

had knowledge that the inducing acts would cause infringement or was willfully blind to the

possibility that its inducing acts would cause infringement. Home Depot specifically intended

and was aware that making, use, sale, offer for sale, and/or import of the nICE Products and

Home Depot Products would infringe the ’165 patent. Home Depot performed the acts that

constitute induced infringement with knowledge of the ’165 patent and with knowledge that the

induced acts would constitute infringement. For example, on information and belief, Home

Depot contracts with third-party importers for import of the nICE Products and Home Depot

Products into the United States. By contracting in a manner that would cause third-party

importers to directly infringe one or more claims of the ’165 patent, including at least claim 1,

Home Depot specifically intended to induce infringement of the ’165 patent. As a further

example, Home Depot sells and offers for sale the nICE Products and Home Depot Products to

users, including with product manuals that provide instructions on use of the nICE Products and

Home Depot Products. By selling, offering for sale, and/or providing product documentation for

the nICE Products and Home Depot Products in a manner that would cause users to directly

infringe one or more claims of the ’165 patent, including at least claim 1, Home Depot

specifically intended to induce infringement of the ’165 patent. Accordingly, Home Depot has

induced and continues to induce third-party importers and users to import and use the nICE



                                                -32-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 33 of 70




Products and Home Depot Products in a manner that directly infringes the ’165 patent, knowing

that such import and use constitute direct infringement of the ’165 patent.

       184.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have had knowledge of the

’165 patent since at least service of this Complaint. On information and belief, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor knew of the ’165 patent and knew of their infringement,

including by way of this lawsuit.

       185.    On information and belief, Kuer Plastic, Kuer Kayak, and Kuer Outdoor intended

to induce patent infringement by importers, third-party retailers, and users of the nICE Products

and Kuer Products and had knowledge that the inducing acts would cause infringement or were

willfully blind to the possibility that its inducing acts would cause infringement. Kuer Plastic,

Kuer Kayak, and Kuer Outdoor specifically intended and were aware that making, use, sale,

offer for sale, and/or import of the nICE Products and Kuer Products would infringe the

’165 patent. Kuer Plastic, Kuer Kayak, and Kuer Outdoor performed the acts that constitute

induced infringement with knowledge of the ’165 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor contracts with third-party importers for import of the nICE Products

and Kuer Products into the United States. By contracting in a manner that would cause third-

party importers to directly infringe one or more claims of the ’165 patent, including at least claim

1, Kuer Plastic, Kuer Kayak, and Kuer Outdoor specifically intended to induce infringement of

the ’165 patent. As a further example, Kuer Plastic, Kuer Kayak, and Kuer Outdoor sell and

offer for sale the Kuer Products to users, including with product manuals that provide

instructions on use of the Kuer Products. By selling, offering for sale, and/or providing product

documentation for the Kuer Products in a manner that would cause users to directly infringe one

                                                -33-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 34 of 70




or more claims of the ’165 patent, including at least claim 1, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor specifically intended to induce infringement of the ’165 patent. Accordingly, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor have induced and continue to induce third-party

importers, retailers, and users to import, sell, offer for sale, and use the nICE Products and Kuer

Products in a manner that directly infringes the ’165 patent, knowing that such import and use

constitute direct infringement of the ’165 patent.

        186.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are

utilizing the technology claimed in the ’165 patent without paying a reasonable royalty. nICE,

SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are infringing the ’165 patent

in a manner best described as willful, wanton, malicious, in bad faith, deliberate, consciously

wrongful, flagrant, or characteristic of a pirate.

        187.    Based on the foregoing acts, nICE, SSMG, Home Depot, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor are jointly and severally liable for infringement of the ’165 patent, at

least with respect to infringement of the ’165 patent through the make, use, sale, offer for sale,

and/or import of the nICE Products in/into the United States.

        188.    As a result of infringement of the ’165 patent by nICE, SSMG, Home Depot,

Kuer Plastic, Kuer Kayak, and Kuer Outdoor, H-E-B has suffered monetary damages, and seeks

recovery in an amount adequate to compensate for that infringement, but in no event less than a

reasonable royalty for the use made of the invention by nICE, SSMG, Home Depot, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor together with interest and costs as fixed by the Court.

        189.    On information and belief, infringement of the ’165 patent by nICE, SSMG, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor has been, and continues to be willful and deliberate, and

has caused substantial damage to H-E-B.

                                                 -34-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 35 of 70




                      Count 2: Infringement of U.S. Patent No. 10,464,734

        190.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        191.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import in/into the United States various cooler products.

        192.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import cooler products including but not limited to the nICE

Products. For example, on information and belief: Kuer Plastic, Kuer Kayak, and Kuer Outdoor

make, use, sell, offer for sale, and import the nICE Products; nICE and SSMG use, sell, offer for

sale, and import the nICE Products; and Home Depot sells, offers for sale, and imports the nICE

Products.

        193.    Home Depot makes, uses, sells, offers for sale, and/or imports cooler products

including but not limited to the Home Depot Products.

        194.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor make, use, sell, offer for sale, and/or

import cooler products including but not limited to the Kuer Products.

        195.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor have directly infringed and continue to directly infringe the ’734 patent by,

among other things, making, using, selling, offering for sale, and/or importing cooler products

in/into the United States, including but not limited to the nICE Products, the Home Depot

Products, and/or the Kuer Products.

        196.    On information and belief, one or more nICE Products include an enclosure

defined by one or more walls and a lid, the lid forming a relatively airtight seal with a wall of the

cooler when in a closed position, wherein the lid and each wall that defines the enclosure are

                                                -35-
           Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 36 of 70




insulated, and wherein the enclosure is capable of maintaining a sufficient temperature gradient

between an inside of the enclosure and an outside of the enclosure such that a suction seal forms

at the relatively airtight seal between the lid and the one or more walls of the Home Depot

Product when the lid is in the closed position due to the temperature gradient.

       197.    On information and belief, one or more nICE Products include a vacuum release

assembly disposed in one of the walls of the cooler, wherein the assembly is capable of

neutralizing the suction seal between the lid and the one or more walls of the nICE Product.

       198.    On information and belief, one or more Home Depot Products include an

enclosure defined by one or more walls and a lid, the lid forming a relatively airtight seal with a

wall of the cooler when in a closed position, wherein the lid and each wall that defines the

enclosure are insulated, and wherein the enclosure is capable of maintaining a sufficient

temperature gradient between an inside of the enclosure and an outside of the enclosure such that

a suction seal forms at the relatively airtight seal between the lid and the one or more walls of the

Home Depot Product when the lid is in the closed position due to the temperature gradient.

       199.    On information and belief, one or more Home Depot Products include a vacuum

release assembly disposed in one of the walls of the cooler, wherein the assembly is capable of

neutralizing the suction seal between the lid and the one or more walls of the Home Depot

Product.

       200.    On information and belief, one or more Kuer Products include an enclosure

defined by one or more walls and a lid, the lid forming a relatively airtight seal with a wall of the

cooler when in a closed position, wherein the lid and each wall that defines the enclosure are

insulated, and wherein the enclosure is capable of maintaining a sufficient temperature gradient

between an inside of the enclosure and an outside of the enclosure such that a suction seal forms

                                                -36-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 37 of 70




at the relatively airtight seal between the lid and the one or more walls of the Kuer Product when

the lid is in the closed position due to the temperature gradient.

       201.    On information and belief, one or more Kuer Products include a vacuum release

assembly disposed in one of the walls of the cooler, wherein the assembly is capable of

neutralizing the suction seal between the lid and the one or more walls of the Kuer Product.

       202.    By making, using, testing, offering for sale, selling, and/or importing infringing

cooler products, including but not limited to the nICE Products, the Home Depot Products,

and/or the Kuer Products, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor have injured H-E-B and are liable to H-E-B for directly infringing one or more claims

of the ’734 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       203.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor also indirectly infringe the ’734 patent by actively inducing infringement

under 35 U.S.C. § 271(b).

       204.    nICE and SSMG have had knowledge of the ’734 patent since at least service of

this Complaint. On information and belief, nICE and SSMG knew of the ’734 patent and knew

of their infringement, including by way of this lawsuit.

       205.    On information and belief, nICE and SSMG intended to induce patent

infringement by importers, third-party retailers, and users of the nICE Products and had

knowledge that the inducing acts would cause infringement or was willfully blind to the

possibility that its inducing acts would cause infringement. nICE and SSMG specifically

intended and were aware that making, use, sale, offer for sale, and/or import of the nICE

Products would infringe the ’734 patent. nICE and SSMG performed the acts that constitute

induced infringement with knowledge of the ’734 patent and with knowledge that the induced

                                                -37-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 38 of 70




acts would constitute infringement. For example, on information and belief, nICE and SSMG

contract with third-party importers for import of the nICE Products into the United States. By

contracting in a manner that would cause third-party importers to directly infringe one or more

claims of the ’734 patent, including at least claim 1, nICE and SSMG specifically intended to

induce infringement of the ’734 patent. As a further example, on information and belief, nICE

and SSMG contract with third-party retailers for sale and for offer for sale of the nICE Products

by the third-party retailers. By contracting in a manner that would cause third-party retailers to

directly infringe one or more claims of the ’734 patent, including at least claim 1, nICE and

SSMG specifically intended to induce infringement of the ’734 patent. As a further example,

nICE and SSMG sell and offer for sale the nICE Products to users, including with product

manuals that provide instructions on use of the nICE Products. By selling, offering for sale,

and/or providing product documentation for the nICE Products in a manner that would cause

users to directly infringe one or more claims of the ’734 patent, including at least claim 1, nICE

and SSMG specifically intended to induce infringement of the ’734 patent. Accordingly, nICE

and SSMG have induced and continue to induce third-party importers, retailers, and users to

import, sell, offer for sale, and use the nICE Products in a manner that directly infringes the

’734 patent, knowing that such import, sale, offer for sale, and use constitute direct infringement

of the ’734 patent.

       206.    Home Depot has had knowledge of the ’734 patent since at least service of this

Complaint. On information and belief, Home Depot knew of the ’734 patent and knew of its

infringement, including by way of this lawsuit.

       207.    On information and belief, Home Depot intended to induce patent infringement

by importers, third-party retailers, and users of the nICE Products and Home Depot Products and

                                                -38-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 39 of 70




had knowledge that the inducing acts would cause infringement or was willfully blind to the

possibility that its inducing acts would cause infringement. Home Depot specifically intended

and was aware that making, use, sale, offer for sale, and/or import of the nICE Products and

Home Depot Products would infringe the ’734 patent. Home Depot performed the acts that

constitute induced infringement with knowledge of the ’734 patent and with knowledge that the

induced acts would constitute infringement. For example, on information and belief, Home

Depot contracts with third-party importers for import of the nICE Products and Home Depot

Products into the United States. By contracting in a manner that would cause third-party

importers to directly infringe one or more claims of the ’734 patent, including at least claim 1,

Home Depot specifically intended to induce infringement of the ’734 patent. As a further

example, Home Depot sells and offers for sale the nICE Products and Home Depot Products to

users, including with product manuals that provide instructions on use of the nICE Products and

Home Depot Products. By selling, offering for sale, and/or providing product documentation for

the nICE Products and Home Depot Products in a manner that would cause users to directly

infringe one or more claims of the ’734 patent, including at least claim 1, Home Depot

specifically intended to induce infringement of the ’734 patent. Accordingly, Home Depot has

induced and continues to induce third-party importers and users to import and use the nICE

Products and Home Depot Products in a manner that directly infringes the ’734 patent, knowing

that such import and use constitute direct infringement of the ’734 patent.

       208.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have had knowledge of the

’734 patent since at least service of this Complaint. On information and belief, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor knew of the ’734 patent and knew of its infringement, including

by way of this lawsuit.

                                                -39-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 40 of 70




       209.    On information and belief, Kuer Plastic, Kuer Kayak, and Kuer Outdoor intended

to induce patent infringement by importers, third-party retailers, and users of the nICE Products

and Kuer Products and had knowledge that the inducing acts would cause infringement or were

willfully blind to the possibility that its inducing acts would cause infringement. Kuer Plastic,

Kuer Kayak, and Kuer Outdoor specifically intended and were aware that making, use, sale,

offer for sale, and/or import of the nICE Products and Kuer Products would infringe the

’734 patent. Kuer Plastic, Kuer Kayak, and Kuer Outdoor performed the acts that constitute

induced infringement with knowledge of the ’734 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor contracts with third-party importers for import of the nICE Products

and Kuer Products into the United States. By contracting in a manner that would cause third-

party importers to directly infringe one or more claims of the ’734 patent, including at least claim

1, Kuer Plastic, Kuer Kayak, and Kuer Outdoor specifically intended to induce infringement of

the ’734 patent. As a further example, Kuer Plastic, Kuer Kayak, and Kuer Outdoor sell and

offer for sale the Kuer Products to users, including with product manuals that provide

instructions on use of the Kuer Products. By selling, offering for sale, and/or providing product

documentation for the Kuer Products in a manner that would cause users to directly infringe one

or more claims of the ’734 patent, including at least claim 1, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor specifically intended to induce infringement of the ’734 patent. Accordingly, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor have induced and continue to induce third-party

importers, retailers, and users to import, sell, offer for sale, and use the nICE Products and Kuer

Products in a manner that directly infringes the ’734 patent, knowing that such import and use

constitute direct infringement of the ’734 patent.

                                                -40-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 41 of 70




        210.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are

utilizing the technology claimed in the ’734 patent without paying a reasonable royalty. nICE,

SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are infringing the ’734 patent

in a manner best described as willful, wanton, malicious, in bad faith, deliberate, consciously

wrongful, flagrant, or characteristic of a pirate.

        211.    Based on the foregoing acts, nICE, SSMG, Home Depot, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor are jointly and severally liable for infringement of the ’734 patent, at

least with respect to infringement of the ’734 patent through the make, use, sale, offer for sale,

and/or import of the nICE Products in/into the United States.

        212.    As a result of infringement of the ’734 patent by nICE, SSMG, Home Depot,

Kuer Plastic, Kuer Kayak, and Kuer Outdoor, H-E-B has suffered monetary damages, and seeks

recovery in an amount adequate to compensate for that infringement, but in no event less than a

reasonable royalty for the use made of the invention by nICE, SSMG, Home Depot, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor together with interest and costs as fixed by the Court.

        213.    On information and belief, infringement of the ’734 patent by nICE, SSMG, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor has been, and continues to be willful and deliberate, and

has caused substantial damage to H-E-B.

                      Count 3: Infringement of U.S. Patent No. 10,486,887

        214.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        215.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import in/into the United States various cooler products.



                                                 -41-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 42 of 70




       216.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import cooler products including but not limited to the nICE

Products. For example, on information and belief: Kuer Plastic, Kuer Kayak, and Kuer Outdoor

make, use, sell, offer for sale, and import the nICE Products; nICE and SSMG use, sell, offer for

sale, and import the nICE Products; and Home Depot sells, offers for sale, and imports the nICE

Products.

       217.    Home Depot makes, uses, sells, offers for sale, and/or imports cooler products

including but not limited to the Home Depot Products.

       218.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor make, use, sell, offer for sale, and/or

import cooler products including but not limited to the Kuer Products.

       219.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor have directly infringed and continue to directly infringe the ’887 patent by,

among other things, making, using, selling, offering for sale, and/or importing cooler products

in/into the United States, including but not limited to the nICE Products, the Home Depot

Products, and/or the Kuer Products.

       220.    On information and belief, one or more nICE Products include an enclosure

comprising a plurality of walls and a lid that surround a product storage area within the

enclosure, wherein the lid forms a seal with the plurality of walls surrounding the product area of

the nICE Product when the lid is in a closed position, wherein the lid and each wall that

surrounds the enclosure are insulated, and wherein the enclosure is capable of maintaining a

temperature differential between an inside of the enclosure and an outside of the enclosure and

that a pressure differential forms the seal between the lid and the plurality of walls of the nICE

Product when the lid is in the closed position due to the pressure differential.

                                                -42-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 43 of 70




       221.    On information and belief, one or more nICE Products include a vacuum release

assembly disposed in at least one of the walls of the nICE Product, wherein the vacuum release

assembly is capable of neutralizing the pressure differential between the lid and the plurality of

walls of the nICE Product.

       222.    On information and belief, one or more Home Depot Products include an

enclosure comprising a plurality of walls and a lid that surround a product storage area within the

enclosure, wherein the lid forms a seal with the plurality of walls surrounding the product area of

the Home Depot Product when the lid is in a closed position, wherein the lid and each wall that

surrounds the enclosure are insulated, and wherein the enclosure is capable of maintaining a

temperature differential between an inside of the enclosure and an outside of the enclosure and

that a pressure differential forms the seal between the lid and the plurality of walls of the Home

Depot Product when the lid is in the closed position due to the pressure differential.

       223.    On information and belief, one or more Home Depot Products include a vacuum

release assembly disposed in at least one of the walls of the Home Depot Product, wherein the

vacuum release assembly is capable of neutralizing the pressure differential between the lid and

the plurality of walls of the Home Depot Product.

       224.    On information and belief, one or more Kuer Products include an enclosure

comprising a plurality of walls and a lid that surround a product storage area within the

enclosure, wherein the lid forms a seal with the plurality of walls surrounding the product area of

the Kuer Product when the lid is in a closed position, wherein the lid and each wall that

surrounds the enclosure are insulated, and wherein the enclosure is capable of maintaining a

temperature differential between an inside of the enclosure and an outside of the enclosure and



                                                -43-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 44 of 70




that a pressure differential forms the seal between the lid and the plurality of walls of the Kuer

Product when the lid is in the closed position due to the pressure differential.

       225.    On information and belief, one or more Kuer Products include a vacuum release

assembly disposed in at least one of the walls of the Kuer Product, wherein the vacuum release

assembly is capable of neutralizing the pressure differential between the lid and the plurality of

walls of the Kuer Product.

       226.    By making, using, testing, offering for sale, selling, and/or importing infringing

cooler products, including but not limited to the nICE Products, the Home Depot Products,

and/or the Kuer Products, nICE, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor have

injured H-E-B and are liable to H-E-B for directly infringing one or more claims of the

’887 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       227.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor also indirectly infringes the ’887 patent by actively inducing infringement

under 35 U.S.C. § 271(b).

       228.    nICE and SSMG have had knowledge of the ’887 patent since at least service of

this Complaint. On information and belief, nICE and SSMG knew of the ’887 patent and knew

of their infringement, including by way of this lawsuit.

       229.    On information and belief, nICE and SSMG intended to induce patent

infringement by importers, third-party retailers, and users of the nICE Products and had

knowledge that the inducing acts would cause infringement or were willfully blind to the

possibility that its inducing acts would cause infringement. nICE and SSMG specifically

intended and were aware that making, use, sale, offer for sale, and/or import of the nICE

Products would infringe the ’887 patent. nICE and SSMG performed the acts that constitute

                                                -44-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 45 of 70




induced infringement with knowledge of the ’887 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, nICE and SSMG

contract with third-party importers for import of the nICE Products into the United States. By

contracting in a manner that would cause third-party importers to directly infringe one or more

claims of the ’887 patent, including at least claim 1, nICE and SSMG specifically intended to

induce infringement of the ’887 patent. As a further example, on information and belief, nICE

and SSMG contract with third-party retailers for sale and for offer for sale of the nICE Products

by the third-party retailers. By contracting in a manner that would cause third-party retailers to

directly infringe one or more claims of the ’887 patent, including at least claim 1, nICE and

SSMG specifically intended to induce infringement of the ’887 patent. As a further example,

nICE and SSMG sell and offer for sale the nICE Products to users, including with product

manuals that provide instructions on use of the nICE Products. By selling, offering for sale,

and/or providing product documentation for the nICE Products in a manner that would cause

users to directly infringe one or more claims of the ’887 patent, including at least claim 1, nICE

and SSMG specifically intended to induce infringement of the ’887 patent. Accordingly, nICE

and SSMG have induced and continue to induce third-party importers, retailers, and users to

import, sell, offer for sale, and use the nICE Products in a manner that directly infringes the

’887 patent, knowing that such import, sale, offer for sale, and use constitute direct infringement

of the ’887 patent.

       230.    Home Depot has had knowledge of the ’887 patent since at least service of this

Complaint. On information and belief, Home Depot knew of the ’887 patent and knew of its

infringement, including by way of this lawsuit.



                                                -45-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 46 of 70




       231.    On information and belief, Home Depot intended to induce patent infringement

by importers, third-party retailers, and users of the nICE Products and Home Depot Products and

had knowledge that the inducing acts would cause infringement or was willfully blind to the

possibility that its inducing acts would cause infringement. Home Depot specifically intended

and was aware that making, use, sale, offer for sale, and/or import of the nICE Products and

Home Depot Products would infringe the ’887 patent. Home Depot performed the acts that

constitute induced infringement with knowledge of the ’887 patent and with knowledge that the

induced acts would constitute infringement. For example, on information and belief, Home

Depot contracts with third-party importers for import of the nICE Products and Home Depot

Products into the United States. By contracting in a manner that would cause third-party

importers to directly infringe one or more claims of the ’887 patent, including at least claim 1,

Home Depot specifically intended to induce infringement of the ’887 patent. As a further

example, Home Depot sells and offers for sale the nICE Products and Home Depot Products to

users, including with product manuals that provide instructions on use of the nICE Products and

Home Depot Products. By selling, offering for sale, and/or providing product documentation for

the nICE Products and Home Depot Products in a manner that would cause users to directly

infringe one or more claims of the ’887 patent, including at least claim 1, Home Depot

specifically intended to induce infringement of the ’887 patent. Accordingly, Home Depot has

induced and continues to induce third-party importers and users to import and use the nICE

Products and Home Depot Products in a manner that directly infringes the ’887 patent, knowing

that such import and use constitute direct infringement of the ’887 patent.

       232.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have had knowledge of the

’887 patent since at least service of this Complaint. On information and belief, Kuer Plastic,

                                                -46-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 47 of 70




Kuer Kayak, and Kuer Outdoor knew of the ’887 patent and knew of their infringement,

including by way of this lawsuit.

       233.    On information and belief, Kuer Plastic, Kuer Kayak, and Kuer Outdoor intended

to induce patent infringement by importers, third-party retailers, and users of the nICE Products

and Kuer Products and had knowledge that the inducing acts would cause infringement or were

willfully blind to the possibility that its inducing acts would cause infringement. Kuer Plastic,

Kuer Kayak, and Kuer Outdoor specifically intended and were aware that making, use, sale,

offer for sale, and/or import of the nICE Products and Kuer Products would infringe the

’887 patent. Kuer Plastic, Kuer Kayak, and Kuer Outdoor performed the acts that constitute

induced infringement with knowledge of the ’887 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor contracts with third-party importers for import of the nICE Products

and Kuer Products into the United States. By contracting in a manner that would cause third-

party importers to directly infringe one or more claims of the ’887 patent, including at least claim

1, Kuer Plastic, Kuer Kayak, and Kuer Outdoor specifically intended to induce infringement of

the ’887 patent. As a further example, Kuer Plastic, Kuer Kayak, and Kuer Outdoor sell and

offer for sale the Kuer Products to users, including with product manuals that provide

instructions on use of the Kuer Products. By selling, offering for sale, and/or providing product

documentation for the Kuer Products in a manner that would cause users to directly infringe one

or more claims of the ’887 patent, including at least claim 1, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor specifically intended to induce infringement of the ’887 patent. Accordingly, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor have induced and continue to induce third-party

importers, retailers, and users to import, sell, offer for sale, and use the nICE Products and Kuer

                                                -47-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 48 of 70




Products in a manner that directly infringes the ’887 patent, knowing that such import and use

constitute direct infringement of the ’887 patent.

        234.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are

utilizing the technology claimed in the ’887 patent without paying a reasonable royalty. nICE,

SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are infringing the ’887 patent

in a manner best described as willful, wanton, malicious, in bad faith, deliberate, consciously

wrongful, flagrant, or characteristic of a pirate.

        235.    Based on the foregoing acts, nICE, SSMG, Home Depot, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor are jointly and severally liable for infringement of the ’887 patent, at

least with respect to infringement of the ’887 patent through the make, use, sale, offer for sale,

and/or import of the nICE Products in/into the United States.

        236.    As a result of infringement of the ’887 patent by nICE, SSMG, Home Depot,

Kuer Plastic, Kuer Kayak, and Kuer Outdoor, H-E-B has suffered monetary damages, and seeks

recovery in an amount adequate to compensate for that infringement, but in no event less than a

reasonable royalty for the use made of the invention by nICE, SSMG, Home Depot, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor together with interest and costs as fixed by the Court.

        237.    On information and belief, infringement of the ’887 patent by nICE, SSMG, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor has been, and continues to be willful and deliberate, and

has caused substantial damage to H-E-B.

                      Count 4: Infringement of U.S. Patent No. 10,486,888

        238.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.



                                                 -48-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 49 of 70




       239.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import in/into the United States various cooler products.

       240.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor make,

use, sell, offer for sale, and/or import cooler products including but not limited to the nICE

Products. For example, on information and belief: Kuer Plastic, Kuer Kayak, and Kuer Outdoor

make, use, sell, offer for sale, and import the nICE Products; nICE and SSMG use, sell, offer for

sale, and import the nICE Products; and Home Depot sells, offers for sale, and imports the nICE

Products.

       241.    Home Depot makes, uses, sells, offers for sale, and/or imports cooler products

including but not limited to the Home Depot Products.

       242.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor make, use, sell, offer for sale, and/or

import cooler products including but not limited to the Kuer Products.

       243.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor have directly infringed and continue to directly infringe the ’888 patent by,

among other things, making, using, selling, offering for sale, and/or importing cooler products

in/into the United States, including but not limited to the nICE Products, the Home Depot

Products, and/or the Kuer Products.

       244.    On information and belief, one or more nICE Products include an enclosure and a

lid to surround a product storage area within the enclosure, wherein the lid forms a seal with a

top section of the enclosure surrounding the product storage area of the nICE Product when the

lid is in a closed position due to a pressure differential between the interior of the nICE Product

and an exterior of the nICE Product, wherein the lid and the enclosure are insulated, and wherein



                                                -49-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 50 of 70




the enclosure is capable of maintaining a temperature differential between the interior of the

enclosure and the exterior of the enclosure.

       245.    On information and belief, one or more nICE Products include a pressure release

assembly disposed in at least one side of the enclosure, wherein the pressure release assembly is

capable of neutralizing the pressure differential, wherein the pressure release assembly includes

an outside air exhaust or intake channel through which outside air may enter the enclosure,

wherein the pressure release assembly includes a plunger including a shaft, the plunger

selectively movable with respect to an opening at one end of the outside air exhaust or intake

channel to allow air from the exterior of the nICE Product to enter the enclosure through the

opening, and wherein the pressure release assembly includes a pressure release button coupled to

the plunger.

       246.    On information and belief, one or more Home Depot Products include an

enclosure and a lid to surround a product storage area within the enclosure, wherein the lid forms

a seal with a top section of the enclosure surrounding the product storage area of the Home

Depot Product when the lid is in a closed position due to a pressure differential between the

interior of the Home Depot Product and an exterior of the Home Depot Product, wherein the lid

and the enclosure are insulated, and wherein the enclosure is capable of maintaining a

temperature differential between the interior of the enclosure and the exterior of the enclosure.

       247.    On information and belief, one or more Home Depot Products include a pressure

release assembly disposed in at least one side of the enclosure, wherein the pressure release

assembly is capable of neutralizing the pressure differential, wherein the pressure release

assembly includes an outside air exhaust or intake channel through which outside air may enter

the enclosure, wherein the pressure release assembly includes a plunger including a shaft, the

                                               -50-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 51 of 70




plunger selectively movable with respect to an opening at one end of the outside air exhaust or

intake channel to allow air from the exterior of the Home Depot Product to enter the enclosure

through the opening, and wherein the pressure release assembly includes a pressure release

button coupled to the plunger.

       248.    On information and belief, one or more Kuer Products include an enclosure and a

lid to surround a product storage area within the enclosure, wherein the lid forms a seal with a

top section of the enclosure surrounding the product storage area of the Kuer Product when the

lid is in a closed position due to a pressure differential between the interior of the Kuer Product

and an exterior of the Kuer Product, wherein the lid and the enclosure are insulated, and wherein

the enclosure is capable of maintaining a temperature differential between the interior of the

enclosure and the exterior of the enclosure.

       249.    On information and belief, one or more Kuer Products include a pressure release

assembly disposed in at least one side of the enclosure, wherein the pressure release assembly is

capable of neutralizing the pressure differential, wherein the pressure release assembly includes

an outside air exhaust or intake channel through which outside air may enter the enclosure,

wherein the pressure release assembly includes a plunger including a shaft, the plunger

selectively movable with respect to an opening at one end of the outside air exhaust or intake

channel to allow air from the exterior of the Kuer Product to enter the enclosure through the

opening, and wherein the pressure release assembly includes a pressure release button coupled to

the plunger.

       250.    By making, using, testing, offering for sale, selling, and/or importing infringing

cooler products, including but not limited to the nICE Products, the Home Depot Products,

and/or the Kuer Products, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer

                                                -51-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 52 of 70




Outdoor have injured H-E-B and are liable to H-E-B for directly infringing one or more claims

of the ’888 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       251.    On information and belief, nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak,

and Kuer Outdoor also indirectly infringes the ’888 patent by actively inducing infringement

under 35 U.S.C. § 271(b).

       252.    nICE and SSMG have had knowledge of the ’888 patent since at least service of

this Complaint. On information and belief, nICE and SSMG knew of the ’888 patent and knew

of their infringement, including by way of this lawsuit.

       253.    On information and belief, nICE and SSMG intended to induce patent

infringement by importers, third-party retailers, and users of the nICE Products and had

knowledge that the inducing acts would cause infringement or were willfully blind to the

possibility that its inducing acts would cause infringement. nICE and SSMG specifically

intended and were aware that making, use, sale, offer for sale, and/or import of the nICE

Products would infringe the ’888 patent. nICE and SSMG performed the acts that constitute

induced infringement with knowledge of the ’888 patent and with knowledge that the induced

acts would constitute infringement. For example, on information and belief, nICE and SSMG

contract with third-party importers for import of the nICE Products into the United States. By

contracting in a manner that would cause third-party importers to directly infringe one or more

claims of the ’888 patent, including at least claim 1, nICE and SSMG specifically intended to

induce infringement of the ’888 patent. As a further example, on information and belief, nICE

and SSMG contract with third-party retailers for sale and for offer for sale of the nICE Products

by the third-party retailers. By contracting in a manner that would cause third-party retailers to

directly infringe one or more claims of the ’888 patent, including at least claim 1, nICE and

                                                -52-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 53 of 70




SSMG specifically intended to induce infringement of the ’888 patent. As a further example,

nICE and SSMG sell and offer for sale the nICE Products to users, including with product

manuals that provide instructions on use of the nICE Products. By selling, offering for sale,

and/or providing product documentation for the nICE Products in a manner that would cause

users to directly infringe one or more claims of the ’888 patent, including at least claim 1, nICE

and SSMG specifically intended to induce infringement of the ’888 patent. Accordingly, nICE

and SSMG have induced and continue to induce third-party importers, retailers, and users to

import, sell, offer for sale, and use the nICE Products in a manner that directly infringes the

’888 patent, knowing that such import, sale, offer for sale, and use constitute direct infringement

of the ’888 patent.

       254.    Home Depot has had knowledge of the ’888 patent since at least service of this

Complaint. On information and belief, Home Depot knew of the ’888 patent and knew of its

infringement, including by way of this lawsuit.

       255.    On information and belief, Home Depot intended to induce patent infringement

by importers, third-party retailers, and users of the nICE Products and Home Depot Products and

had knowledge that the inducing acts would cause infringement or was willfully blind to the

possibility that its inducing acts would cause infringement. Home Depot specifically intended

and was aware that making, use, sale, offer for sale, and/or import of the nICE Products and

Home Depot Products would infringe the ’888 patent. Home Depot performed the acts that

constitute induced infringement with knowledge of the ’888 patent and with knowledge that the

induced acts would constitute infringement. For example, on information and belief, Home

Depot contracts with third-party importers for import of the nICE Products and Home Depot

Products into the United States. By contracting in a manner that would cause third-party

                                                -53-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 54 of 70




importers to directly infringe one or more claims of the ’888 patent, including at least claim 1,

Home Depot specifically intended to induce infringement of the ’888 patent. As a further

example, Home Depot sells and offers for sale the nICE Products and Home Depot Products to

users, including with product manuals that provide instructions on use of the nICE Products and

Home Depot Products. By selling, offering for sale, and/or providing product documentation for

the nICE Products and Home Depot Products in a manner that would cause users to directly

infringe one or more claims of the ’888 patent, including at least claim 1, Home Depot

specifically intended to induce infringement of the ’888 patent. Accordingly, Home Depot has

induced and continues to induce third-party importers and users to import and use the nICE

Products and Home Depot Products in a manner that directly infringes the ’888 patent, knowing

that such import and use constitute direct infringement of the ’888 patent.

       256.    Kuer Plastic, Kuer Kayak, and Kuer Outdoor have had knowledge of the

’888 patent since at least service of this Complaint. On information and belief, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor knew of the ’888 patent and knew of their infringement,

including by way of this lawsuit.

       257.    On information and belief, Kuer Plastic, Kuer Kayak, and Kuer Outdoor intended

to induce patent infringement by importers, third-party retailers, and users of the nICE Products

and Kuer Products and had knowledge that the inducing acts would cause infringement or were

willfully blind to the possibility that its inducing acts would cause infringement. Kuer Plastic,

Kuer Kayak, and Kuer Outdoor specifically intended and were aware that making, use, sale,

offer for sale, and/or import of the nICE Products and Kuer Products would infringe the

’888 patent. Kuer Plastic, Kuer Kayak, and Kuer Outdoor performed the acts that constitute

induced infringement with knowledge of the ’888 patent and with knowledge that the induced

                                                -54-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 55 of 70




acts would constitute infringement. For example, on information and belief, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor contracts with third-party importers for import of the nICE Products

and Kuer Products into the United States. By contracting in a manner that would cause third-

party importers to directly infringe one or more claims of the ’888 patent, including at least claim

1, Kuer Plastic, Kuer Kayak, and Kuer Outdoor specifically intended to induce infringement of

the ’888 patent. As a further example, Kuer Plastic, Kuer Kayak, and Kuer Outdoor sell and

offer for sale the Kuer Products to users, including with product manuals that provide

instructions on use of the Kuer Products. By selling, offering for sale, and/or providing product

documentation for the Kuer Products in a manner that would cause users to directly infringe one

or more claims of the ’888 patent, including at least claim 1, Kuer Plastic, Kuer Kayak, and Kuer

Outdoor specifically intended to induce infringement of the ’888 patent. Accordingly, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor have induced and continue to induce third-party

importers, retailers, and users to import, sell, offer for sale, and use the nICE Products and Kuer

Products in a manner that directly infringes the ’888 patent, knowing that such import and use

constitute direct infringement of the ’888 patent.

        258.    nICE, SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are

utilizing the technology claimed in the ’888 patent without paying a reasonable royalty. nICE,

SSMG, Home Depot, Kuer Plastic, Kuer Kayak, and Kuer Outdoor are infringing the ’888 patent

in a manner best described as willful, wanton, malicious, in bad faith, deliberate, consciously

wrongful, flagrant, or characteristic of a pirate.

        259.    Based on the foregoing acts, nICE, SSMG, Home Depot, Kuer Plastic, Kuer

Kayak, and Kuer Outdoor are jointly and severally liable for infringement of the ’888 patent, at



                                                 -55-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 56 of 70




least with respect to infringement of the ’888 patent through the make, use, sale, offer for sale,

and/or import of the nICE Products in/into the United States.

         260.   As a result of infringement of the ’888 patent by nICE, SSMG, Home Depot,

Kuer Plastic, Kuer Kayak, and Kuer Outdoor, H-E-B has suffered monetary damages, and seeks

recovery in an amount adequate to compensate for that infringement, but in no event less than a

reasonable royalty for the use made of the invention by nICE, SSMG, Home Depot, Kuer Plastic,

Kuer Kayak, and Kuer Outdoor together with interest and costs as fixed by the Court.

         261.   On information and belief, infringement of the ’888 patent by nICE, SSMG, Kuer

Plastic, Kuer Kayak, and Kuer Outdoor has been, and continues to be willful and deliberate, and

has caused substantial damage to H-E-B.

                              Count 5: Trade Dress Infringement

         262.   H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

         263.   Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing products violate § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) by infringing

H-E-B’s cooler trade dress. Defendants’ use of H-E-B’s trade dress and/or colorable imitations

thereof is likely to cause confusion, mistake, or deception as to the affiliation, connection, and/or

association of Defendants with H-E-B and as to the origin, sponsorship, and/or approval of the

infringing cooler products, at least by creating the false and misleading impression that the

infringing cooler products are manufactured by, authorized by, or otherwise associated with

H-E-B.

         264.   H-E-B’s cooler trade dress is entitled to protection under the Lanham Act.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

                                                -56-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 57 of 70




extensively and continuously promoted and used their cooler trade dress in the United States.

Through that extensive and continuous use, H-E-B’s cooler trade dress has become a well-known

indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress has also

acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler trade

dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress in connection with the infringing cooler products.

         265.   Defendants’ use of H-E-B’s cooler trade dress has caused and, unless enjoined,

will continue to cause substantial and irreparable injury to H-E-B for which H-E-B has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with H-E-B’s cooler trade dress, H-E-B’s cooler products, and

H-E-B.

         266.   On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

         267.   H-E-B is entitled to injunctive relief, and H-E-B is entitled to recover at least

Defendants’ profits, H-E-B’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

Count 6: Unfair Competition and False Designation of Origin under § 43(a) of the Lanham

                                      Act, 15 U.S.C. § 1125(a)

         268.   H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.



                                                 -57-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 58 of 70




       269.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products, in direct competition with H-E-B, violate § 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a) and constitute unfair competition and false designation of

origin. Defendants have at least obtained an unfair advantage as compared to H-E-B through

Defendants’ use of H-E-B’s cooler trade dress and because such uses are likely to cause

consumer confusion as to the origin and/or sponsorship/affiliation of the infringing cooler

products, at least by creating the false and misleading impression that the infringing cooler

products are manufactured by, authorized by, or otherwise associated with H-E-B.

       270.    H-E-B’s cooler trade dress is entitled to protection under the Lanham Act.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

extensively and continuously promoted and used their cooler trade dress in the State of Texas.

Through that extensive and continuous use, H-E-B’s cooler trade dress has become a well-known

indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress has also

acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler trade

dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress in connection with the infringing cooler products.

       271.    Defendants’ use of H-E-B’s cooler trade dress and/or colorable imitations thereof

has caused and, unless enjoined, will continue to cause substantial and irreparable injury to

H-E-B for which H-E-B has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with H-E-B’s cooler trade

dress, H-E-B’s cooler products, and H-E-B.

       272.    On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

                                               -58-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 59 of 70




evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

        273.    H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

Defendants’ profits, H-E-B’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

   Count 7: Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

        274.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        275.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products violate § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

        276.    H-E-B’s cooler trade dress is entitled to protection under the Lanham Act.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B’s

cooler trade dress has acquired distinctiveness through H-E-B’s extensive and continuous

promotion and use of H-E-B’s cooler trade dress in the State of Texas. Through that extensive

and continuous use, H-E-B’s cooler trade dress has become a famous well-known indicator of

the origin and quality of H-E-B’s coolers throughout the State of Texas, and is widely recognized

by the general consuming public as a designation of the source of H-E-B and H-E-B’s coolers.

H-E-B’s cooler trade dress has also acquired substantial secondary meaning in the marketplace.

Moreover, H-E-B’s cooler trade dress became famous and acquired this secondary meaning

before Defendants commenced their unlawful use of H-E-B’s cooler trade dress in connection

with the infringing cooler products.

        277.    Defendants’ use of H-E-B’s cooler trade dress is likely to cause, and has caused,

dilution of H-E-B’s famous cooler trade dress, at least by eroding the public’s exclusive

                                                 -59-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 60 of 70




identification of H-E-B’s famous cooler trade dress with H-E-B and H-E-B’s coolers, by

lessening the capacity of H-E-B’s famous cooler trade dress to identify and distinguish H-E-B’s

coolers, by associating H-E-B’s cooler trade dress with products of inferior quality, and by

impairing the distinctiveness of H-E-B’s famous cooler trade dress.

         278.   Defendants’ use of H-E-B’s cooler trade dress has caused, and, unless enjoined,

will continue to cause, substantial and irreparable injury to H-E-B for which H-E-B has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with H-E-B’s cooler trade dress, H-E-B’s cooler products, and

H-E-B.

         279.   On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

         280.   H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

Defendants’ profits, actual damages, enhanced profits and damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

            Count 8: Trade Dress Dilution under Tex. Bus. & Com. Code § 16.103

         281.   H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

         282.   Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products violate § 16.103 of the Texas Business & Commerce Code.

         283.   H-E-B’s cooler trade dress is entitled to protection under Texas law. H-E-B’s

cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

                                                 -60-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 61 of 70




extensively and continuously promoted and used its cooler trade dress in the State of Texas.

Through that extensive and continuous use, H-E-B’s cooler trade dress has become famous and a

well-known indicator of the origin and quality of H-E-B’s coolers in the State of Texas generally

and in this judicial district, and H-E-B’s cooler trade dress is widely recognized by the public

throughout Texas and in this judicial district as a designation of the source of H-E-B and

H-E-B’s coolers. H-E-B’s cooler trade dress also acquired substantial secondary meaning in the

marketplace, including in the State of Texas and in this judicial district. Moreover, H-E-B’s

cooler trade dress became famous and acquired this secondary meaning before Defendants

commenced their unlawful use of H-E-B’s cooler trade dress in connection with the infringing

cooler products.

       284.    Defendants’ use of H-E-B’s cooler trade dress and colorable imitations thereof is

likely to cause, and has caused, dilution of H-E-B’s famous cooler trade dress at least by eroding

the public’s exclusive identification of H-E-B’s famous cooler trade dress with H-E-B, by

lessening the capacity of H-E-B’s famous cooler trade dress to identify and distinguish H-E-B’s

coolers, by associating H-E-B’s cooler trade dress with products of inferior quality, and by

impairing the distinctiveness of H-E-B’s famous cooler trade dress.

       285.    Defendants’ use of H-E-B’s cooler trade dress, and/or colorable imitations thereof

has caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to

H-E-B for which H-E-B has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with H-E-B’s cooler trade

dress, H-E-B’s cooler products, and H-E-B.

       286.    On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

                                                -61-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 62 of 70




evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

        287.    H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

Defendants’ profits, actual damages, enhanced profits and damages, and reasonable attorney fees

under at least Tex. Bus. & Com. Code § 16.104.

                          Count 9: Common Law Trademark Infringement

        288.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        289.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products, in direct competition with H-E-B, constitute common law trade

dress infringement, at least because Defendants’ use of H-E-B’s cooler trade dress and/or

colorable imitations thereof is likely to cause consumer confusion as to the origin and/or

sponsorship/affiliation of the infringing cooler products, at least by creating the false and

misleading impression that the infringing cooler products are manufactured by, authorized by, or

otherwise associated with H-E-B.

        290.    H-E-B’s cooler trade dress is entitled to protection under the common law.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

extensively and continuously promoted and used its cooler trade dress in the State of Texas.

Through that extensive and continuous use, H-E-B’s cooler trade dress has become a well-known

indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress has also

acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler trade

dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress in connection with the infringing cooler products.

                                                 -62-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 63 of 70




        291.    Defendants’ use of H-E-B’s cooler trade dress, and/or colorable imitations thereof

has caused and, unless enjoined, will continue to cause substantial and irreparable injury to

H-E-B for which H-E-B has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with H-E-B’s cooler trade

dress, H-E-B’s cooler products, and H-E-B.

        292.    On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

        293.    H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

H-E-B’s damages, Defendants’ profits, punitive damages, costs, and reasonable attorney fees.

                          Count 10: Common Law Unfair Competition

        294.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        295.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products, in direct competition with H-E-B, constitute common law

unfair competition, at least by palming off/passing off of Defendants’ goods, by simulating

H-E-B’s cooler trade dress in an intentional and calculated manner that is likely to cause

consumer confusion as to origin and/or sponsorship/affiliation of the infringing cooler products,

at least by creating the false and misleading impression that the infringing cooler products are

manufactured by, authorized by, or otherwise associated with H-E-B. Defendants have also

interfered with H-E-B’s business.



                                                 -63-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 64 of 70




         296.   H-E-B’s cooler trade dress is entitled to protection under the common law.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

extensively and continuously promoted and used H-E-B’s cooler trade dress for years in the State

of Texas. Through that extensive and continuous use, H-E-B’s cooler trade dress has become a

well-known indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress

has also acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler

trade dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress in connection with the infringing cooler products.

         297.   Defendants’ use of H-E-B’s cooler trade dress has caused and, unless enjoined,

will continue to cause substantial and irreparable injury to H-E-B for which H-E-B has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with H-E-B’s cooler trade dress, H-E-B’s cooler products, and

H-E-B.

         298.   On information and belief, Defendants’ use of H-E-B’s cooler trade dress and

colorable imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

         299.   H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

H-E-B’s damages, Defendants’ profits, punitive damages, costs, and reasonable attorney fees.

                          Count 11: Common Law Misappropriation

         300.   H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.



                                                 -64-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 65 of 70




       301.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products, in direct competition with H-E-B, constitute common law

misappropriation.

       302.    H-E-B created the products covered by H-E-B’s cooler trade dress through

extensive time, labor, effort, skill, and money. Defendants have wrongfully used H-E-B’s cooler

trade dress, and/or colorable imitations thereof in competition with H-E-B and gained a special

advantage because Defendants were not burdened with the expenses incurred by H-E-B.

Defendants has commercially damaged H-E-B, at least by causing consumer confusion as to

origin and/or sponsorship/affiliation of the infringing cooler products, by creating the false and

misleading impression that the infringing cooler products are manufactured by, authorized by, or

otherwise associated with H-E-B, and by taking away sales that H-E-B would have made.

       303.    H-E-B’s cooler trade dress is entitled to protection under the common law.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

extensively and continuously promoted and used H-E-B’s cooler trade dress for years in the State

of Texas. Through that extensive and continuous use, H-E-B’s cooler trade dress has become a

well-known indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress

has also acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler

trade dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress in connection with the infringing cooler products.

       304.    Defendants’ use of H-E-B’s cooler trade dress has caused and, unless enjoined,

will continue to cause substantial and irreparable commercial injury to H-E-B for which H-E-B

has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with H-E-B’s cooler trade dress, H-E-B’s cooler

                                                -65-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 66 of 70




products, and H-E-B. Moreover, as a result of their misappropriation, Defendants have profited

and, unless such conduct is enjoined by this Court, will continue to profit by misappropriating

the time, effort, and money that H-E-B invested in establishing the reputation and goodwill

associated with H-E-B’s cooler trade dress, H-E-B, and H-E-B’s cooler products.

        305.    Defendants’ misappropriation of H-E-B’s cooler trade dress and colorable

imitations thereof has been intentional, willful, and malicious. Defendants’ bad faith is

evidenced at least by the extreme similarity of the infringing cooler products to H-E-B’s cooler

trade dress, as pictured above, and by Defendants’ continuing disregard for H-E-B’s rights.

        306.    H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

H-E-B’s damages, Defendants’ profits, punitive damages, costs, and reasonable attorney fees.

                                  Count 12: Unjust Enrichment

        307.    H-E-B realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        308.    Defendants’ advertisements, promotions, offers to sell, sales, and/or distribution

of the infringing cooler products, in direct competition with H-E-B, constitute unjust enrichment,

at least because Defendants has wrongfully obtained benefits at H-E-B’s expense. Defendants

has also, inter alia, operated with an undue advantage.

        309.    H-E-B created the products covered by H-E-B’s cooler trade dress through

extensive time, labor, effort, skill, and money. Defendants has wrongfully used and is

wrongfully using H-E-B’s cooler trade dress, and/or colorable imitations thereof, in competition

with H-E-B, and has gained and is gaining a wrongful benefit by undue advantage through such

use. Defendants has not been burdened with the expenses incurred by H-E-B, yet Defendants are

obtaining the resulting benefits for their own business and products.

                                                 -66-
         Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 67 of 70




       310.    H-E-B’s cooler trade dress is entitled to protection under the common law.

H-E-B’s cooler trade dress includes unique, distinctive, and non-functional designs. H-E-B has

extensively and continuously promoted and used H-E-B’s cooler trade dress for years in the State

of Texas. Through that extensive and continuous use, H-E-B’s cooler trade dress has become a

well-known indicator of the origin and quality of H-E-B’s coolers. H-E-B’s cooler trade dress

has also acquired substantial secondary meaning in the marketplace. Moreover, H-E-B’s cooler

trade dress acquired this secondary meaning before Defendants commenced their unlawful use of

H-E-B’s cooler trade dress and colorable imitations thereof in connection with the infringing

cooler products.

       311.    Defendants’ use of H-E-B’s cooler trade dress, and/or colorable imitations

thereof, has caused and, unless enjoined, will continue to cause substantial and irreparable

commercial injury to H-E-B for which H-E-B has no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality associated with

H-E-B’s cooler trade dress, H-E-B’s cooler products, and H-E-B. H-E-B accumulated this

goodwill and reputation through extensive time, labor, effort, skill, and investment. Defendants

have wrongfully obtained and are wrongfully obtaining a benefit at H-E-B’s expense by taking

undue advantage and free-riding on H-E-B’s efforts and investments, and enjoying the benefits

of H-E-B’s hard-earned goodwill and reputation.

       312.    Defendants’ unjust enrichment at H-E-B’s expense has been intentional, willful,

and malicious. Defendants’ bad faith is evidenced at least by the extreme similarity of the

infringing cooler products to H-E-B’s cooler trade dress, as pictured above, and by Defendants’

continuing disregard for H-E-B’s rights.



                                               -67-
          Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 68 of 70




         313.   H-E-B is entitled to injunctive relief, and H-E-B is also entitled to recover at least

Defendants’ profits.

                                         PRAYER FOR RELIEF

         H-E-B requests the Court enter judgment against Defendants as follows:

         (A)    That Defendants have infringed the patents-in-suit in violation of 35 U.S.C.

§ 271;

         (B)    That Defendants have infringed H-E-B’s KODI cooler trade dress, engaged in

unfair competition and false designation of origin in violation of 15 U.S.C. § 1125(a);

         (C)    That Defendants have diluted H-E-B’s KODI cooler trade dress in violation of

15 U.S.C. § 1125(c) and Tex. Bus. & Com. Code § 16.103;

         (D)    That Defendants have violated H-E-B’s common law rights in its KODI cooler

trade dress;

         (E)    That Defendants have engaged in common law unfair competition and

misappropriation;

         (F)    That Defendants have been unjustly enriched at H-E-B’s expense;

         (G)    Awarding H-E-B its damages suffered as a result of Defendants’ infringement,

including but not limited to Defendants’ profits, H-E-B’s actual damages, enhanced damages,

exemplary damages, costs, prejudgment and post judgment interest, and reasonable attorney fees;

         (H)    Finding this case to be exceptional within the meaning of 35 U.S.C. § 285;

         (I)    Awarding H-E-B its costs, attorneys’ fees, expenses, and interest;

         (J)    Trebling H-E-B’s damages from nICE, SSMG, Kuer Plastic, Kuer Kayak, and

Kuer Outdoor due to willfulness;



                                                 -68-
           Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 69 of 70




          (K)    Enjoining further wrongful acts by Defendants that would further irreparably

injure H-E-B and its intellectual property;

          (L)    Ordering a recall of all infringing products sold and/or distributed, including

providing a full refund for all recalled infringing products;

          (M)    Ordering destruction of (i) all infringing products, (ii) any other products that use

a copy, reproduction, or colorable imitation of H-E-B’s KODI cooler trade dress in Defendants’

possession or control, (iii) all plates, molds, and other means of making the infringing products,

and (iv) all advertising materials related to the infringing products, including those on the

Internet, pursuant to at least 15 U.S.C. § 1118.

          (N)    Ordering Defendants to publish a public notice providing proper attribution of

H-E-B’s KODI cooler trade dress to H-E-B, and to provide a copy of this notice to all customers,

distributors, and/or others from whom the infringing products are recalled;

          (O)    Ordering a bar on importation of infringing products and/or colorable imitations

thereof into the United States, and barring entry of infringing products and/or colorable

imitations thereof into any customhouse of the United States, pursuant to at least 15 U.S.C.

§ 1125(b); and

          (P)    Granting H-E-B such other and further relief as the Court may deem just and

proper.

                                   DEMAND FOR JURY TRIAL

          H-E-B hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.




                                                   -69-
        Case 6:20-cv-00081-ADA Document 1 Filed 01/31/20 Page 70 of 70




Dated: January 31, 2020                 Respectfully submitted,



                                        /s/ Thomas N. Millikan
                                        Thomas N. Millikan, Texas Bar No. 24105276
                                        TMillikan@perkinscoie.com
                                        Joseph P. Reid (Pro Hac Vice Pending)
                                        JReid@perkinscoie.com
                                        Kyle R. Canavera (Pro Hac Vice Pending)
                                        KCanavera@perkinscoie.com
                                        PERKINS COIE LLP
                                        11452 El Camino Real, Suite 300
                                        San Diego, California 92130
                                        Telephone: 858.720.5700
                                        Facsimile: 858.720.5799

                                        Attorneys for Plaintiff
                                        H-E-B, LP




                                     -70-
